EXHIBIT PACIFIC GAS AND ELECTRIC COMPANY COMPUTATION OF RATIOS OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED STOCK DIVIDENDS Three Months Ended September 30, Nine Months Ended September 30, Year Ended December 31, 2009 2009 2008 2007 2006 2005 2004 Earnings: Income from continuing operations $ 353 $ 983 $ 1,199 $ 1,024 $ 985 $ 934 $ 3,982 Income taxes provision 111 374 488 571 602 574 2,561 Net fixed charges 204 621 860 889 801 589 695 Total Earnings $ 668 $ 1,978 $ 2,547 $ 2,484 $ 2,388 $ 2,097 $ 7,238 Fixed Charges: Interest and amortization of premiums, discounts and capitalized expenses related toshort-term borrowings and long-term debt, net $ 188 $ 573 $ 794 $ 834 $ 770 $ 573 $ 682 Interest on capital leases 5 15 22 23 11 1 1 AFUDC debt 11 33 44 32 20 15 12 Total Fixed Charges $ 204 $ 621 $ 860 $ 889 $ 801 $ 589 $ 695 Preferred Stock Dividends: Tax deductible dividends $ 2 $ 7 $ 9 $ 9 $ 12 $ 9 $ 9 Pre-tax earnings required to cover non-tax deductible preferred stock dividend requirements 2 4 7 8 3 12 20 Total Preferred Stock Dividends $ 4 $ 11 $ 16 $ 17 $ 15 $ 21 $ 29 Total Combined Fixed Charges and Preferred Stock Dividends $ 208 $ 632 $ 876 $ 906 $ 816 $ 610 $ 724 Ratios of Earnings to CombinedFixed Charges and Preferred Stock Dividends 3.21 3.13 2.91 2.74 2.93 3.44 10.00 Note: For the purpose of computing Pacific Gas and Electric Company's ratios of earnings to combined fixed charges and preferred stock dividends, "earnings" represent income adjusted for income taxes and fixed charges (excluding capitalized interest)."Fixed charges" include interest on long-term debt and short-term borrowings (including a representative portion of rental expense), amortization of bond premium, discount and expense, interest on capital leases, and AFUDC debt."Preferred stock dividends" represent tax deductible dividends and pre-tax earnings that are required to pay the dividends on the outstanding series of preferred stock.Fixed charges exclude interest on tax liabilities in accordance with the Income Tax Topic of the FASB ASC.
